DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the terms hydrophobic or superhydrophobic is defined whether is it is based on water contact angle, free surface energy, angle hysteresis, or some of other method for determining the property. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation hydrophobic, and the claim also recites superhydrophobic which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 2, it is not clear how high broadband or omnidirectional optical transmittance is defined and what quantitative property the coating must have to be considered high broadband with omnidirectional optical transmittance.
Regarding claim 3, it is not clear how conformal is defined or what properties a coating must have to be considered conformal. Further, the term “conformal” appears to be a relative term which renders the claim indefinite. The term “conformal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear at what point a coating goes from being conformal to non-conformal.
Regarding claim 9, it is not clear what the term “nanolaminate” is intended to encompass. It is not clear if the nanolaminate means two layers one of alumina and one of titania or if nanolaminate refers to the fact the that layer is in a laminate and the layer comprises alumina and titania. 
The remaining claims are rejected for depending on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  One possible definition for the term “hydrophobic” in claim 1 is a coating with a water contact angle of 90 degrees or more so that the claim is merely providing a definition to a coating that is already encompassed by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senba et al. (CN 104698512 A) in view of Moon et al. (US Pub. 2016/0326048 A1).
Senba discloses a uniformly think alumina film formed on a substrate by atomic layer deposition and a hydro-thermal treatment through the use of hot water to obtain a fine concave-convex structure which is antireflecting (abstract).The coating is transparent ([0009] and [0054]). The concave-convex shape is acicular or spindle-shaped portions with a pitch of about 10 nm ([0025]) so that the structure is considered grass-like.
Senba does not disclose the alumina being coated with a low-surface energy coating which the renders product hydrophobic or superhydrophobic, specifically a fluoropolymer or parylene coating which is coated by plasma enhanced chemical vapor deposition to give a coating with a water contact angle of 90 degrees or more or 172 to 176 degrees. 
Moon discloses a glass substrate having a surface with improved water-repellency and low-reflectance comprising a thin film of silicon oxide formed on the glass substrate where nano-structures which are needle-like (grass like) are formed in the silicon dioxide by etching and a material with low surface energy specifically a fluorinated polymer is coated on the nano-structures by plasma-enhanced chemical vapor deposition to render the structure hydrophobic with a water contact angle of 150 degrees or more (abstract, [0010], [0017]-[0018], [0021], [0023], [0048]-[0049], and [0057]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to coat the alumina structure in Senba with a low surface energy coating, specifically a hydrocarbon-based thin film containing fluorine by plasma-enhanced chemical vapor deposition to have a water contact angle of at least 150 degrees which overlaps the claimed range as taught in Moon to have an antireflection structure that is also superhydrophobic to give the surface water repellency and fingerprint resistance (Moon, abstract and [0001]-[0002]).
Specifically regarding claims 2 and 5, Senba in view of Moon does not specifically disclose the coating being a high broadband and omnidirectional optical transmittance antireflection coating which is conformal. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Senba in view of Moon discloses an alumina coated by atomic layer deposition which is subject to a hot water treatment to form  acicular or spindle-shaped portions which have a pitch of about 10 nm to have a grass-like texture which is coated by plasma enhanced chemical vapor deposition with a low surface energy coating which is the same method and structure as claimed (see discussion above). Thus, the property of the coating being a high broadband and omnidirectional optical transmittance antireflection coating that is conformal would be expected in the coating in Senba in view of Moon given identical methods and structures are disclosed as in the claimed coating. 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senba in view of Boris et al. (US Pub. 2008/0241512 A1).
Senba discloses a uniformly think alumina film formed on a substrate by atomic layer deposition and a hydro-thermal treatment through the use of hot water to obtain a fine concave-convex structure which is antireflecting (abstract).The coating is transparent ([0009] and [0054]). The concave-convex shape is acicular or spindle-shaped portions with a pitch of about 10 nm ([0025]) so that the structure is considered grass-like.
Senba does not disclose the alumina being coated with a low-surface energy coating which renders the product hydrophobic or superhydrophobic, specifically a fluoropolymer or parylene coating which is coated by plasma enhanced chemical vapor deposition to give a coating with a water contact angle of 90 degrees or more or 172 to 176 degrees where there is further an intermediate layer of titania, titania and alumina, or silica between the alumina coating and low surface energy coating.
Boris discloses a method of depositing layers of material to provide superhydrophobic properties for electronic applications to give superhydrophobic surface properties (abstract) comprising a rough topography formed with metal oxide nano-particles, specifically alumina, which are coated with a fluorine-containing polymer ([0032], [0035], and [0057]) which achieves a contact angle of greater than about 150 degrees ([0054]). Boris further teaches a layer of metal oxide and silicon oxide may be used as adhesion layers ([0037] and [0014]) as well as protective coatings of alumina and titania and their multi-layer combination for moisture and gas permeability protection ([0087] and [0022]). Boris still further teaches that parylene C is a known protective layer for inorganic coatings ([0023]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the rough alumina coating in Senba should be coated with a fluorine-containing polymer to have a water contact angle of at least 150 degrees as taught in Boris to have a coating that enhances the performance of an electronic or optical device by providing protection from wetting and contamination (Boris, [0003] and [0007] and see Senba, [0015] and [0084]). 
Specifically regarding claims 2 and 5, Senba in view of Boris does not specifically disclose the coating being a high broadband and omnidirectional optical transmittance antireflection coating which is conformal. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Senba in view of Boris discloses an alumina coated by atomic layer deposition which is subject to a hot water treatment to form  acicular or spindle-shaped portions which have a pitch of about 10 nm to have a grass-like texture which is then coated with a low surface energy coating which is the same method and structure as claimed (see discussion above). Thus, the property of the coating being a high broadband and omnidirectional optical transmittance antireflection coating that is conformal would be expected in the coating in Senba in view of Boris given the identical methods and disclosed structures are disclosed as in the claimed invention. 
Specifically regarding claim 3, claim 3 contains a limitation, the uppermost coating layer is plasma enhanced chemical vapor deposition coated, which defines a product by how the product was made. Thus claim 3 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a coating layer of fluoropolymer or parylene. Senba in view of Boris discloses such a product as discussed above.
Specifically regarding claim 4, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the uppermost coating layer in Senba in view of Boris to be parylene C as taught in Boris to protect the inorganic layer during manufacturing steps and to provide moisture protection (Boris, [0021] and [0023]). 
Specifically regarding claims 8-10, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further include a silica, titania, or multi-layer titania and alumina film between the alumina coating and hydrophobic coating as taught in Boris to provide adhesion enhancement between layers or to provide additional protection to the product (Boris, [0014], [0022], [0037], and [0087]).
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senba in view of Kobrin et al. (US Pub. 2008/0299288 A1).
Senba discloses a uniformly think alumina film formed on a substrate by atomic layer deposition and a hydro-thermal treatment through the use of hot water to obtain a fine concave-convex structure which is antireflecting (abstract).The coating is transparent ([0009] and [0054]). The concave-convex shape is acicular or spindle-shaped portions with a pitch of about 10 nm ([0025]) so that the structure is considered grass-like.
Senba does not disclose the alumina being coated with a low-surface energy coating which renders the product hydrophobic or superhydrophobic, specifically a fluoropolymer or parylene coating which is coated by plasma enhanced chemical vapor deposition to give a coating with a water contact angle of 90 degrees or more or 172 to 176 degrees where there is further an intermediate layer of titania, titania and alumina, or silica between the alumina coating and low surface energy coating.
Kobrin discloses a durable protective coating structure comprising three layers which is an metal oxide adhesion layer, a silicon oxide layer, and a functional fluoropolymer organic layer for use in electronics (abstract) to form a hydrophobic coating ([0003], [0006] and [0036] and [0040] which discloses fluoropolymer as the organic layer). The adhesion layer is titania or alumina ([0034] and [0036]-[0037]) and the silicon oxide layer is a protective layer ([0034]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the rough alumina coating in Senba should be coated with the protective coating taught in Korbin with the layer of titania, silica, and fluoropolymer to have a durable protective coating with hydrophobic properties (hydrophobic surface) to prevent wetting and facilitate cleaning for electronic applications (Korbin, abstract, [0003] and [0006] and see Senba, [0015] and [0084]). 
Specifically regarding claims 2 and 5, Senba in view of Korbin does not specifically disclose the coating being a high broadband and omnidirectional optical transmittance antireflection coating which is conformal. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Senba in view of Korbin discloses an alumina coated by atomic layer deposition which is subject to a hot water treatment to form  acicular or spindle-shaped portions which have a pitch of about 10 nm to have a grass-like texture which is then coated with a fluoropolymer which is the same method and structure as claimed (see discussion above). Thus, the property of the coating being a high broadband and omnidirectional optical transmittance antireflection coating that is conformal would be expected in the coating in Senba in view of Korbin given the identical methods and disclosed structures are disclosed as in the claimed invention. 
Specifically regarding claim 3, claim 3 contains a limitation, the uppermost coating layer is plasma enhanced chemical vapor deposition coated, which defines a product by how the product was made. Thus, claim 3 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a coating layer of fluoropolymer or parylene. Senba in view of Korbin discloses such a product as discussed above.
Specifically regarding claim 4, Korbin further teaches that it is known in the art for the organic layer to be parylene C to protect inorganic coating ([0011]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the uppermost coating layer in Senba in view of Korbin to be parylene C as taught in Korbin to protect the inorganic layer during manufacturing steps (Korbin, [0011]). 
Specifically regarding claims 6-7, Senba in view of Korbin does not specifically disclose the water contact angle for the coating. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Senba in view of Korbin discloses an alumina coated by atomic layer deposition which is subject to a hot water treatment to form  acicular or spindle-shaped portions which have a pitch of about 10 nm to have a grass-like texture which is then coated with a fluoropolymer which is the same method and structure as claimed (see discussion above). Thus, the property of the claimed water contact angle of 90 degree or more or 172 to 176 degrees would be expected in the coating in Senba in view of Korbin given the identical structures are disclosed as in the claimed invention.
Specifically regarding claim 9, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further include an alumina coating with the titania coating to form a nanolaminate as taught in Korbin as adhesion improving layers in the durable coating (Korbin, [0019]). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2011/0229667 A1 discloses nanoscale coating structures with a water contact angle of greater than 160 degrees which include alumina nanowires to form hydrophobic coatings (abstract, [0012], [0016], and [0061]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783